Eustis, C. J.,
concurring. I understand, that so faj? as Mr. Hoyal is concerned in the matters in which the judgment of the court is now given, the only question before us is, whether fhe executors shall continue to retain in their hands a large sum of money, for the purpose of purchasing fr.om,the said Henry Hoyal his interest in the slaves belonging to the late Stephen Henderson and himself, and attached to the Mount Houmas plantation. Mr. Hoyal refuses, and has always refused to sell his interest in the slaves; the testator, of course, has no control oyer it, and I can find nothing in the evidence which .could authorize the court to compel Hoyal to make a conveyance of his interest for the purposes mentioned in the will. It seems clear, therefore, that the ■ executors cannot retain thp money for the purpose for which it is ayovyedly, solely to be applied; on this point I fqlly copcur in the opinion of Judge Slidell.
In relation to the other testamentary dispositions considered in the opinion of Judge Slidell, we all concur in the cpnclusions to which he has arrived. The reasons assigned in that opinion, are those ppon which I have founded my assent.